FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 4 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BALKRISHNA SETTY, individually and as            No.   18-35573
general partner in Shrinivas Sugandhalaya
Partnership with Nagraj Setty; SHRINIVAS         D.C. No. 2:17-cv-01146-RAJ
SUGANDHALAYA (BNG) LLP,                          Western District of Washington,
                                                 Seattle
                Plaintiffs-Appellees,
                                                 ORDER WITHDRAWING
 v.                                              OPINION

SHRINIVAS SUGANDHALAYA LLP,

                Defendant-Appellant.

Before: D.W. NELSON, RAWLINSON, and BEA, Circuit Judges.

      The opinion filed January 20, 2021, and appearing at 986 F.3d 1139 (9th Cir.

2021), is withdrawn. It may not be cited by or to this court or any district court of

the Ninth Circuit. A new disposition will be filed in due course. Accordingly,

appellant Shrinivas Sugandhalaya LLP’s petition for rehearing en banc is DENIED

as moot. Subsequent petitions for rehearing and petitions for rehearing en banc

may be filed following the filing of a new disposition.